DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Robert Bedgood on August 10, 2022.

The application has been amended as follows: 
1. (Currently Amended) A method of treating a human subject with severe or moderate hemophilia B comprising: 
 	administering to said subject a therapeutically effective amount of a recombinant adeno- associated virus (rAAV) vector comprising a vector genome encapsidated by an AAV capsid, 
 		wherein said vector genome comprises at least two AAV inverted terminal repeats (ITR), an expression control element conferring liver tissue-specific expression operably linked with a nucleic acid sequence encoding human Factor IX (FIX) protein, and a polyadenylation signal sequence, wherein said nucleic acid sequence encoding human FIX protein is at least 70% identical to SEQ ID NO: 10, has a reduced number of CpG di-nucleotides compared to wild-type nucleic acid sequence encoding human FIX protein and encodes the same human FIX protein encoded by SEQ ID NO:10, 
 		wherein said therapeutically effective amount of said rAAV vector is a dose ranging from 1x1012 to 5x1013 vector genomes per kilogram (vg/kg) subject body weight, and is effective to reduce the severe or moderate hemophilia B to mild hemophilia B or a hemophilia B disease-free state, 
 		wherein said AAV capsid is an AAV capsid of serotype AAV5, and
wherein said therapeutically effective amount of said rAAV vector is effective to produce 6% to 150% of normal FIX activity or is effective to produce plasma FIX levels of 0.06 to 1.50 IU/mL.

11. (Currently Amended) The method of claim [[10]] 1, wherein said therapeutically effective amount of said rAAV vector is a dose selected from the group consisting of 1x1012, 2x1012, 3x1012, 4x1012, 5x1012, 6x1012, 7x1012, 8x1012, 9x1012, 1x1013, 2x1013, 3x1013, 4x1013, and 5x1013 vg/kg subject body weight.

17. (Currently Amended) The method of claim 1, wherein said treatment is effective to produce an average FIX activity of less than 150% of normal for a sustained period of at least 6 months.  

18. (Currently Amended) The method of claim 1, wherein said treatment is effective to produce an average FIX activity of less than 150% of normal for a sustained period of at least 12 months.  

30. (Currently Amended) The method of claim 1, wherein said treatment does not cause circulating liver enzyme levels to exceed 100% of the upper limit of normal value of liver enzymes.  

31. (Currently Amended) A method of treating a human subject with severe or moderate hemophilia B comprising: 
 	administering to said subject a therapeutically effective amount of a recombinant adeno- associated virus (rAAV) vector comprising a vector genome encapsidated by an AAV capsid, 
 		wherein said vector genome comprises at least two AAV inverted terminal repeats (ITR), an expression control element conferring liver tissue-specific expression operably linked with a nucleic acid sequence encoding human Factor IX (FIX) protein, and a polyadenylation signal sequence, wherein said nucleic acid sequence encoding human FIX protein is at least 70% identical to SEQ ID NO: 10, has a reduced number of CpG di-nucleotides compared to wild-type nucleic acid sequence encoding human FIX protein and encodes the same human FIX protein encoded by SEQ ID NO:10, 
 		wherein said AAV capsid is an AAV capsid of serotype AAV5,
 	wherein said therapeutically effective amount of said rAAV vector is a dose of 13 to 5x1013 vector genomes per kilogram (vg/kg) subject body weight, and
wherein said therapeutically effective amount of said rAAV vector is effective to produce 6% to 150% of normal FIX activity or is effective to produce plasma FIX levels of about 0.06 to 1.50 IU/mL.

 33. (New) The method of claim 31, wherein said therapeutically effective amount of said rAAV vector is a dose selected from the group consisting of 1x1012, 2x1012, 3x1012, 4x1012, 5x1012, 6x1012, 7x1012, 8x1012, 9x1012, 1x1013, 2x1013, 3x1013, 4x1013, and 5x1013 vg/kg subject body weight.

34. (New) The method of claim 33, wherein said therapeutically effective amount of said rAAV vector is a dose of 2x1013 vg/kg subject body weight.

35.  (New) The method of claim 34, wherein said treatment is effective to produce plasma FIX levels of about 0.06 to 0.50 IU/mL.

REASONS FOR ALLOWANCE
The prior art fails to disclose or suggest a method of treating moderate to severe hemophilia B by administration of an adeno-associated viral vector comprising an AAV serotype AAV5 capsid and a genome.  The genome comprises a sequence encoding a human Factor IX protein, which has at least 70% identity to SEQ ID NO: 10 and having reduced CpG di-nucleotides.  The prior art fails to disclose of suggest administering a therapeutically effective amount of the rAAV vector, which reduces the severe or moderate hemophilia B to mild hemophilia B or a disease-free state.  The rAAV dosage ranges from 1x1012 to 5x1013.  It is noted that the mutant Factor IX provides for at least seven times the Factor IX activity than a non-mutated Factor IX, which would have been expected to result in a plasma level of Factor IX that carries a higher risk of thrombosis.  Applicants surprisingly found that, at the claimed dosage range and contrary to the prior art, the thrombosis risk was not unduly elevated.

The Terminal Disclaimers over U.S. Patent No. 10,799,566 and U.S. Patent Application No. 17/014,782, now U.S. Patent No. 11,110,153, filed July 28, 2021, are approved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636


/NANCY J LEITH/Primary Examiner, Art Unit 1636